Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152158(16)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 152158
                                                                    COA: 326192
                                                                    Wayne CC: 10-011466-FC
  KEVIN MICHAEL-DORMAN BELTOWSKI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 26, 2016
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2016
         p1121
                                                                               Clerk